Citation Nr: 1442651	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  07-26 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of an overpayment debt in the amount of $6732.80.

(The issues of service connection for heart disorder, tuberculosis, sinusitis/rhinitis, and of higher ratings for Padgett's disease and mild compression fracture of T9, and for right foot sinus tarsi syndrome, are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987 and from May 2004 to October 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned in February 2014, and a transcript of the hearing is of record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks waiver of an overpayment debt in the calculated amount of $6732.80.  The debt has already been repaid.  The most recent supplemental statement of the case was in June 2012.  The RO received relevant evidence from the Veteran in July and August 2012, including on the matter of financial hardship.  This evidence has not been considered by the RO in the first instance, and it must be, as the Veteran submitted it to the RO before the case was transferred to the Board, without a waiver of RO consideration of it.  38 C.F.R. § 19.37 (2013).  As the case is being remanded for consideration of this evidence, the RO should consider the Veteran's February 2014 Board hearing transcript as well.  

Accordingly, the case is REMANDED for the following action:

The RO should review and readjudicate the appeal in light of the evidence which the Veteran submitted in July and August 2012, including on the matter of his financial hardship, as well as the February 2014 Board hearing transcript.  If any action remains adverse to the Veteran, the RO shall issue him and his representative a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



